Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-13 in the reply filed on 10/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 14-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0011] on page 3 is blank.
In paragraph [0048], lines 7-8, “the translational attachments 114 and/or rotational attachments 116” should read “the translational attachments 112 and/or rotational attachments 114”.
In paragraph [0068], line 13, “the second orientation O2” should read “the second orientation “Ob”.
In paragraph [0077], line 1, “FIG. 6” should read “FIG. 9”.
Appropriate correction is required.

Claim Objections
Claims 1, 6-7, and 11 are objected to because of the following informalities:  
Claim 1 recites “the third column” in line 9. While it is clear that the limitation is referring to “the third support column,” modification is needed to include the word “support” for the purpose of claim language consistency. Appropriate correction is required.
Claim 6 currently recites “wherein at least one of the first, second, third, and fourth attachments is a pivotal about at least one axis.” The examiner believes this limitation is meant to state “is pivotable,” or something similar.  Appropriate correction is required.
Claim 7, currently dependent on claim 1, recites “wherein each of the first, second, third, and fourth attachments are independently displaceable along the first, second, third, and fourth support columns, respectively…” While it is clear that when all attachments are displaced by generally the same amount then the attachments are not required to be pivotable, if any one of the attachments is displaced substantially more or less than the others, then a pivotable (or equivalent) configuration is required or it would be unclear to one of ordinary skill in the art in view of the instant disclosure how such a movement is achieved. It is recommended for Applicant to consider dependence of claim 7 on claim 6.
Claim 11, currently dependent on claims 10 and 1, recites “a length of the recoater support is variable in response to displacement of the first, second, third, and fourth attachments…and/or in response to displacement of the recoater support along the first and/or second support rails.” The displaceability of the recoater along the first and second support rails is not introduced until claim 2. It is recommended for Applicant to consider dependence of claim 11 or claim 10 on any of claims 2-5.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 1, “the first support rail is coupled to the first column via a first attachment,” which is construed to require “a first attachment configured to couple the first support rail to the first column.” Similarly, in claim 1, “the first support rail is coupled to the second support column via a second attachment,” requiring a second attachment configured to couple the first support rail to the second column; “the second support rail is coupled to the third column via a third attachment,” requiring a third attachment configured to couple the second support rail to the third column; and “the second support rail is coupled to the fourth support column via a fourth attachment,” requiring a fourth attachment configured to couple the second support rail to the fourth support column. 
In claim 3, “the recoater is attached to the first support rail via a fifth attachment,” is construed to require “a fifth attachment configured to attach the recoater to the first support rail.” Similarly, in claim 3, “the recoater is attached to the second support rail via a sixth attachment,” requiring a sixth attachment configured to attach the recoater to the second support rail. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitations in claims 1 and 3 referencing “attachments configured to couple the (first/second) support rail to the (first/second/third/fourth) support column” and “attachments configured to attach the recoater to the (first/second) support rail” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure references the attachments (e.g., paragraphs [0042]-[0047]) but is devoid of 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 9 recites “the orientation of the build surface” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 9 is dependent on claim 7, which introduces “an orientation of the recoater relative to the build surface.” It is unclear if claim 9 is intended to refer to an orientation of the build surface, which has not been introduced in claim 7 or 1, or to the orientation of the recoater relative to the build surface, or if it was intended that claim 9 is dependent on claim 8. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ng et al., US 2017/0072643 A1 (“Ng”).

Ng discloses an additive manufacturing system 100 including a platform 150 extending horizontally over a platen 105, supported on and movable along horizontal rails 130a-b on opposite sides of the platen. The horizontal rails 130a-b are supported and movable along vertical rails 134a-d on opposite sides of the platen ([0009], Figs. 1A-1B). The platform 150 supports a printing component 120 such as a global dispenser that can dispense and smooth the deposited feed material ([0045], Fig. 1B) and/or a blade ([0041]). Actuators (e.g., 135a-b) in sliding engagement with the vertical supports can move the gantry 130, and therefore the platform 150, relative to the vertical supports along the z-axis ([0035], [0040]). The platform 150 is slidably mounted on the horizontal support rails 130a-b such that ([0036], [0039]). See Figs. 1A (side view) and 1B (top view) below.

    PNG
    media_image1.png
    639
    896
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    722
    1128
    media_image2.png
    Greyscale


As to claim 1, Ng therefore discloses a recoater assembly for an additive manufacturing system, the recoater assembly comprising:
(vertical support rails 134a-d, Fig. 1B, [0034], [0040]) extending above a build surface (Fig. 1A);
A first support rail (horizontal support rail 130a) extending between first and second support columns (between vertical support rails 134a-b, Fig. 1B, [0040]) of the four support columns, wherein the first support rail is coupled to the first column via a first attachment displaceable along the first support column (actuator 135a in sliding engagement with vertical support 134a, Fig. 1A-1B, [0035], [0040]) and the first support rail is coupled to the second support column via a second attachment displaceable along the second support column (actuator 135b in sliding engagement with vertical support 134b, Fig. 1A-1B, [0035], [0040]);
A second support rail (horizontal support rail 130b) extending between third and fourth support columns (between vertical support rails 134c-d, Fig. 1B, [0040]) of the four support columns, wherein the second support rail is coupled to the third column via a third attachment displaceable along the third support column (actuator 135c, Fig. 1B, [0040]) and the second support rail is coupled to the fourth support column via a fourth attachment displaceable along the fourth support column (actuator 135d, Fig. 1B, [0040]); and
A recoater supported by the first and second support rails (a global dispenser that can dispense and smooth deposited feed material is mounted on the platform 150 supported by horizontal support rails 130a-b [0039], [0045], Fig. 1B).

As to claim 2, Ng discloses the recoater assembly of claim 1 as set forth above, wherein the recoater is displaceable along the first and second support rails (the global dispenser is mounted directly on the platform 150 which slides along horizontal support rails 130a-b [0039], [0045]).

As to claim 3, Ng discloses the limitations of claim 2 as set forth above. Ng is silent as to the recoater being attached to the first support rail via a fifth attachment displaceable along the first support rail, and the recoater being attached to the second support rail via a sixth attachment displaceable along ([0039]). While Ng does not explicitly name the displaceable fifth and sixth attachments, these components are inherently present between the platform and each of the two horizontal support rails in order to enable the sliding movement while keeping the platform secured (“mounted”) to the horizontal support rails.

As to claim 12, Ng discloses the recoater assembly of claim 2 as set forth above, wherein a vertical position of the recoater along the first, second, third, and fourth support columns is adjustable while the recoater is displaced along the first and second support rails ([0041], [0050]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ng et al., US 2017/0072643 A1 (“Ng”) as applied to claims 2 and 12 above, and further in view of Ng.

As to claim 13, Ng teaches the limitations of claim 12 as set forth above. Ng teaches the vertical position of the recoater is adjustable, however Ng does not explicitly state the vertical position of the recoater is adjustable to accommodate a variable deflection of the first and second support rails along their lengths. Ng teaches the use of a metrology system, including a sensor which can detect the distance between the platform 150 and the facing surface 106 of feed material deposited on the platen 105 ([0037]). Information from the metrology system is sent to a controller, and the controller may cause the actuators (e.g., 135a-b) to adjust the position of the gantry 130 such that the distance between the platform and the facing surface below remains unchanged as the platform slides over the platen ([0037]). 
Because the system taught by Ng is capable of determining the vertical position of the recoater relative to other elements of the system and adjusting the position in response, one of ordinary skill in the art would find it obvious that the system taught by Ng is capable of adjusting a vertical position of the recoater to accommodate a variable deflection of the first and second support rails along their lengths. 

Claims 4-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al., US 2017/0072643 A1 (“Ng”) as applied to claims 1-3 above, and further in view of Jung et al., US 8,973,768 B1 (“Jung”).

As to claim 4, Ng teaches the recoater assembly of claim 3 as set forth above. Ng teaches that the platform is slidably mounted to horizontal support rails 130a-b but is silent as to specific characteristics of the attachment mechanism including pivot-ability. 
Jung teaches a gantry robot (manipulator) system including a bridge assembly 111 which can be rotationally skewed (Col. 1, lines 35-40; Fig. 1). Bridge assembly 111 is supported by and translatably engaged with runway beams 101 and 102 (Col. 4, lines 6-19). Bridge assembly 111 supports other components of the system, such as a carriage assembly 131 which translates back and forth along the bridge 112 (Col. 5, lines 44-47). Bridge assembly 111 includes bridge 112, carriage plates 121 and 123, and independently actuatable longitudinal linear drives enabling translational motion of each carriage (Col. 4, lines 6-19; Fig. 1). Carriage plates 121 and 123 are translated along runway beams 101 and 102, respectively. Bridge 112 is coupled to carriage plate 121 on one side by way of hinge 113, and to carriage plate 123 on the other side by way of hinges 115, 117, enabling skewing of the bridge (Col. 4, lines 25-35; Fig. 1; Fig. 5A-C). The hinges and their associated longitudinal linear drive units, together referred to as “skewing connectors” for the bridge assembly 111, provide the bridge assembly with a robust and precise mode of longitudinally rotational motion to realize a yaw rotation about a stationary or moving axis selectively located between the runway beams 101 and 103 (Col. 4, lines 54-55; Col. 5, lines 15-25). It would have been obvious to one of ordinary skill in the art that a manipulator system of the type taught by Jung is capable of supporting a recoater, and such types of manipulator systems are known for providing a positioning or movement mechanism to additive manufacturing systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sliding attachment mechanism of Ng with the pivotable attachments taught by Jung in order to realize an increased range of motion for the recoater. 

As to claim 5, Jung teaches independently actuatable longitudinal linear drives for the carriage plates 121 and 123 (Col. 4, lines 6-19, lines 30-32). The two longitudinal linear drives may be engaged in unison or out of unison to achieve longitudinal rotation or skewing (Col. 4, lines 57-65), therefore each of the skewing connectors is independently displaceable along runway beams 101 and 102 to adjust an orientation of the bridge assembly.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the sliding attachment mechanism of Ng in view of Jung with the independently displaceable attachments taught by Jung in order to realize an increased range of motion for the recoater.

claim 10, Ng teaches the recoater assembly of claim 1 as set forth above. Ng teaches that the platform is slidably mounted to horizontal support rails 130a-b but fails to disclose the recoater is supported on an extendable recoater support extending between the first and second support rails.
Jung teaches skewing connectors consisting of hinges and their associated linear drive units to enable skewing and increased range of motion for the suspended bridge assembly (Col. 4, lines 54-55; Col. 5, lines 15-25), and Jung further teaches the use of a telescoping mechanism on at least one side of the bridge assembly so that the total distance between connection of the bridge assembly 111 with the beams 101 and 102 may be varied (Col. 4, lines 38-44). Such a mechanism enables a larger range of motion or flexibility to be achieved in case attachments connected to the bridge assembly are moved farther from their neutral positions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recoater support assembly of Ng with the extendable support taught by Jung in order to allow for increased range of motion or flexibility in case any of the attachments are displaced unevenly from the others. 

As to claim 11, Jung teaches a length of the recoater support is variable (extendable) as set forth above for claim 10. If the length is extendable or variable, it would be obvious to one of ordinary skill in the art that the length can (or must) be dependent on the position of elements to which the support system is directly or indirectly attached.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recoater support assembly of Ng with the support taught by Jung wherein a length is variable in response to displacement of connected components, so that a length of the recoater support is variable in response to displacement of the first, second, third, and fourth attachments along the first, second, third, and/or fourth support columns, respectively, and/or in response to displacement of the recoater support along first and/or second support rails. 

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al., US 2017/0072643 A1 (“Ng”) as applied to claim 1 above, and further in view of Jaster, US 2017/0050278 A1 (“Jaster”).

As to claim 6, Ng teaches the recoater assembly of claim 1 as set forth above. Ng teaches individual actuators 135a-d in sliding engagement with each vertical support rail 134a-d but is silent as to specific characteristics of the attachment mechanism including pivot-ability.
Jaster teaches a fabrication apparatus and system for facilitating three dimensional motion of an object within the system, which includes a plurality of guide rails disposed about a perimeter of the working area, wherein each of the guide rails is provided at least one of a plurality of gliders 200 ([0005], [0040], Fig. 6). A movable platform 70 is suspended between a plurality of the gliders within the working area by a plurality of rods 74, which can be connected to the plurality of gliders using low friction ball joints or universal joints, wherein movement of the movable platform is effectuated by axial translation of one or more of the plurality of gliders along their respective guide rail ([0005]). Each of the gliders 200 can be provided with an arm attachment means such as a ball joint or other rotational connections so as to provide the necessary degrees of freedom to allow rods 74 to rotate with respect to the gliders as they move axially along the guide rails ([0049]). The movable platform can be configured to provide additive material for additive material fabrication ([0009], [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sliding engagement mechanism of Ng at the vertical support rails so that the attachments were pivotable about at least one axis, as taught by Jaster, in order to provide an increased range of motion to the movement system.

As to claim 7, Ng teaches the recoater assembly of claim 1 as set forth above. Ng teaches individual actuators 135a-d in sliding engagement with each vertical support rail 134a-d, and a controller in communication with the individual actuators ([0037]-[0038], [0040]), but is silent as to each 
Jaster teaches a fabrication apparatus and system for facilitating three dimensional motion of an object within the system, which includes a plurality of guide rails disposed about a perimeter of the working area, wherein each of the guide rails is provided at least one of a plurality of gliders 200 ([0005], [0040], Fig. 6). A movable platform 70 is suspended between a plurality of the gliders within the working area by a plurality of rods 74, which can be connected to the plurality of gliders using low friction ball joints or universal joints, wherein movement of the movable platform is effectuated by axial translation of one or more of the plurality of gliders along their respective guide rail ([0005]). Each of the gliders 200 can be provided with an arm attachment means such as a ball joint or other rotational connections so as to provide the necessary degrees of freedom to allow rods 74 to rotate with respect to the gliders as they move axially along the guide rails ([0049]). The movable platform can be configured to provide additive material for additive material fabrication ([0009], [0053]).
The system taught by Jaster includes a drive mechanism for facilitating movement of a glider 200 about a respective guide rail 100, and movement of the gliders is effectuated by providing a driving force to each glider ([0044]-[0045]). As a result, the platform 70 can be moved in virtually any path within the three dimensional space defined by the working area by moving each of the gliders 200 axially along their respective guide rail 100 ([0042]-[0043]). One of ordinary skill in the art would find it obvious that each of the gliders taught by Jaster is capable of being independently displaced along each respective guide rail, resulting in a change in orientation of the movable platform.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sliding engagement mechanism of Ng at the vertical support rails so that the attachments were independently displaceable along each respective vertical support rail, as taught by Jaster, in order to provide an increased range of motion to the movement system.

claim 8, Ng in view of Jaster teaches the recoater assembly of claim 7 as set forth above. Ng further teaches the orientation of the recoater is adjustable to be parallel to an orientation of the build surface ([0036]-[0037]). 

As to claim 9, Ng in view of Jaster teaches the recoater assembly of claim 7 as set forth above. Ng further teaches one or more sensors configured to detect the orientation of the build surface ([0037], [0045]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754